Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/22 has been entered.
Status of Claims
The RCE filed 4/20/22 is acknowledged. Claims 1, 3-13 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6, 9-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and 10 (6 and 11 by dependency) recites “tav second”. There is insufficient antecedent basis  for this limitation. Examiner assumes the limitation to read “…provided that tav is the average of the inter-peak distance, in seconds…”
Claim 5 and 9 (12-13 by dependency) recites “t second”. There is insufficient antecedent basis  for this limitation. Examiner assumes the limitation to read “…provided that t is the inter-peak distance, in seconds…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halperin (US 2012/0132211 A1 – cited by Applicant) in view of Kaji (US 2017/0273617 A1 - cited by Applicant) in view of Takemi et al. (JP 2017/104360 - cited by Applicant). 
Regarding Claim 1, Halperin teaches: A biological state monitoring system for monitoring a biological state of a subject on a bed over a predetermined monitoring period (system 10), the system comprising: a plurality of load detectors each configured to detect a load value of the subject on the bed (motion sensor 30; paragraph 0596 – strain and pressure sensors, 0623; plurality of sensors); and a controller (unit 14) configured to: successively obtain and output estimated values of a respiratory rate of the subject, based on a temporal variation of the load value detected by at least one of the plurality of load detectors (paragraph 0619, 0624); obtain a respiratory waveform of the subject based on the temporal variation of the load value detected by each of the plurality of load detectors (paragraph 0604, 0611); and determine whether or not the subject has a body motion based on a comparison between a threshold value and a standard deviation of the temporal variation of the load value of the subject detected by at least one of the plurality of load detectors (paragraph 0792), wherein the controller is configured to output an estimated value of the respiratory rate of the subject and also determines a body motion occurrence time and a time period of no body motion (paragraph 0788-0792; paragraph 0699).
Halperin does not explicitly mention wherein the controller is configured to compensate the standard deviation to be used in the comparison by dividing the standard deviation to be used in the comparison by an amplitude of the respiratory waveform.
Kaji teaches motion detection during sleep wherein motion features are calculated using a coefficient of variation (standard deviation divides by an amplitude of the respiratory waveform) (paragraph 0048-0051). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Halperin to include wherein the controller is configured to compensate the standard deviation to be used in the comparison by dividing the standard deviation to be used in the comparison by an amplitude of the respiratory waveform as the substitution of one equation for another would have yielded predictable results to one of ordinary skill.
Halperin in view of Kaji do not mention wherein the controller is configured to output, from a body motion occurrence time until passing of predetermined period after a body motion ending point, a last estimated value of the respiratory rate of the subject which is the latest among the estimated values of the respiratory rate of the subject obtained prior to the body motion occurrence time, the body motion occurrence time being a time point at which the controller determines that the subject has the body motion, the body motion ending point being a time point at which the controller determines that the subject has no body motion for the first time after the body motion occurrence time.
Takemi teaches detecting motion and respiration during sleep and further teaches  wherein the controller is configured to output, from a body motion occurrence time until passing of predetermined period after a body motion ending point, a last estimated value of the respiratory rate of the subject which is the latest among the estimated values of the respiratory rate of the subject obtained prior to the body motion occurrence time, the body motion occurrence time being a time point at which the controller determines that the subject has the body motion, the body motion ending point being a time point at which the controller determines that the subject has no body motion for the first time after the body motion occurrence time (paragraph 0053; during body motion, data from previous interval is used). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the system of Halperin in view of Kaji wherein the controller is configured to output, from a body motion occurrence time until passing of predetermined period after a body motion ending point, a last estimated value of the respiratory rate of the subject which is the latest among the estimated values of the respiratory rate of the subject obtained prior to the body motion occurrence time, the body motion occurrence time being a time point at which the controller determines that the subject has the body motion, the body motion ending point being a time point at which the controller determines that the subject has no body motion for the first time after the body motion occurrence time in order to display an accurate respiration rate to the user. 
Regarding Claim 3, Halperin in view of Kaji, further in view of Takemi teach: The biological state monitoring system according to claim 1, wherein the controller is configured to obtain the estimated values of the respiratory rate of the subject based on the respiratory waveform (Halperin paragraph 0767).
Regarding Claim 5, Halperin in view of Kaji, further in view of Takemi teach: The biological state monitoring system according to claim 3, wherein the controller is configured to: obtain, after the passing of the predetermined period after the body motion ending point an inter-peak distance between first and second peaks of the respiratory waveform of the subject, the first and second peaks being firstly and secondly exhibited peaks after the body motion ending point, respectively; and obtain and output the estimated value of the respiratory rate of the subject by using the equation of R = 60/t, provided that t second is the inter-peak distance and R is the estimated value of the respiratory rate in one minute of the subject (Halperin paragraph 0767).
Regarding Claim 7,  Halperin in view of Kaji, further in view of Takemi teach: The biological state monitoring system according to claim 1, further comprising a display configured to display the estimated values of the respiratory rate of the subject, outputted by the controller (Halperin UI 24; paragraph 0599; figure 2).  
Regarding Claim 8, Halperin in view of Kaji, further in view of Takemi teach: A bed system comprising: a bed; and the biological state monitoring system as defined in claim 1 (Halperin figure 1).

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halperin in view of Kaji in view of Takemi further in view of Yoon et al. (US 2003/0236647 A1). 
Regarding Claim 4, Halperin in view of Kaji, further in view of Takemi teach: The biological state monitoring system according to claim 3. While Halperin teaches estimating the respiratory rate of a user by dividing 60 by representative interpeak distances (paragraph 0767), Halperin in view of Kaji, further in view of Takemi fail to teach wherein the controller is configured to: obtain an average of inter-peak distances of the respiratory waveform, of the subject, obtained within a predetermined sampling period, the inter-peak distance being a distance between two adjacent peaks of the respiratory waveform; and obtain the estimated values of the respiratory rate of the subject by using the equation of R = 60/tAv, provided that tav second is the average of the inter-peak distances and R is the estimated value of the respiratory rate in one minute of the subject .
Yoon teaches that respiration rate can be calculated by obtaining an average of inter-peak distances of the respiratory waveform, of the subject, obtained within a predetermined sampling period, the inter-peak distance being a distance between two adjacent peaks of the respiratory waveform; and obtain the estimated values of the respiratory rate of the subject by using the equation of R = 60/tAv, provided that tav second is the average of the inter-peak distances and R is the estimated value of the respiratory rate in one minute of the subject (paragraph 0063). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the system of Halperin in view of Kaji, further in view of Takemi wherein the controller is configured to: obtain an average of inter-peak distances of the respiratory waveform, of the subject, obtained within a predetermined sampling period, the inter-peak distance being a distance between two adjacent peaks of the respiratory waveform; and obtain the estimated values of the respiratory rate of the subject by using the equation of R = 60/tAv, provided that tav second is the average of the inter-peak distances and R is the estimated value of the respiratory rate in one minute of the subject as the substitution of one equation for calculating respiration rate for another would have yielded predictable results to one of ordinary skill. 
Regarding Claim 6, Halperin in view of Kaji, further in view of Takemi in view of Yoon teach: The biological state monitoring system according to claim 4, wherein a length of the predetermined period after the body motion ending point is substantially equal to a length of the predetermined sampling period (Takemi paragraph 0041, figure 7; Halperin paragraph 0047, 0754; time period epochs).
Claim(s) 9, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halperin in view of Takemi.
Regarding Claim 9, Halperin teaches: A biological state monitoring system for monitoring a biological state of a subject on a bed over a predetermined monitoring period (system 10), the system comprising: plurality of load detectors each configured to detect a load value of the subject on the bed (motion sensor 30; paragraph 0596 – strain and pressure sensors, 0623; plurality of sensors); and a controller configured to: obtain a respiratory waveform of the subject based on a temporal variation of the detection load value detected by each of the plurality of load detectors (paragraph 0619, 0624); successively obtain and output estimated values of a respiratory rate of the subject, based on the respiratory waveform of the subject (paragraph 0200; fig 10); and determine whether or not the subject has a body motion based on the temporal variation of the load value detected by at least one of the plurality of load detectors (paragraph 0754), wherein the monitoring period includes a body motion period in which the subject has the body motion, and a resting period in which the subject merely performs a respiration (the monitoring period is not part of the system and thus does not hold patentable weight; the system of Halperin is capable of monitoring in periods of rest and motion). Halperin further teaches controller is configured to: obtain an interpeak distance between two peaks of the respiratory waveform of the subject, the two peaks being firstly and secondly exhibited peaks of the respiratory waveform in the second resting period; obtain the estimated value of the respiratory rate of the subject by using the equation of R = 60/t, provided that t second is the inter-peak distance and R is the estimated value of the respiratory rate in one minute of the subject (paragraph 0767).
Halperin does not mention wherein, in a case that the monitoring period shifts from a first resting period to the body motion period and then from the body motion period to a second resting period, the controller is configured to output, in the body motion period and a period after shifting from the body motion period to the second resting period, a last estimated value of the respiratory rate of the subject which is the latest among the estimated values of the respiratory rate of the subject obtained successively in the first resting period. 
Takemi teaches detecting motion and respiration during sleep and further teaches wherein, in a case that the monitoring period shifts from a first resting period to the body motion period and then from the body motion period to a second resting period, the controller is configured to output, in the body motion period and a period after shifting from the body motion period to the second resting period, a last estimated value of the respiratory rate of the subject which is the latest among the estimated values of the respiratory rate of the subject obtained successively in the first resting period. (paragraph 0053; during body motion, data from previous interval is used; in light of ). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the system of Halperin wherein, in a case that the monitoring period shifts from a first resting period to the body motion period and then from the body motion period to a second resting period, the controller is configured to output, in the body motion period and a period after shifting from the body motion period to the second resting period, a last estimated value of the respiratory rate of the subject which is the latest among the estimated values of the respiratory rate of the subject obtained successively in the first resting period in order to display an accurate respiration rate to the user. 
Regarding Claim 12, Halperin in view of Takemi teach: The biological state monitoring system according to claim 9, further comprising a display configured to display the estimated values of the respiratory rate of the subject, outputted by the controller (Halperin UI 24; paragraph 0599; figure 2).    
Regarding Claim 13, Halperin in view of Takemi teach: A bed system comprising: a bed; and the biological state monitoring system as defined in claim 9 (Halperin figure 1).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halperin in view of Takemi further in view of Yoon. 
Regarding Claim 10 and 11, Halperin further in view of Takemi teach: The biological state monitoring system according to claim 9. While Halperin teaches estimating the respiratory rate of a user by dividing 60 by representative interpeak distances (paragraph 0767), Halperin, further in view of Takemi fail to teach wherein the controller is configured to: obtain an average of inter-peak distances of the respiratory waveform, of the subject, obtained within a predetermined sampling period, the inter-peak distance being a distance between two adjacent peaks of the respiratory waveform; and obtain the estimated values of the respiratory rate of the subject by using the equation of R = 60/tAv, provided that tav second is the average of the inter-peak distances and R is the estimated value of the respiratory rate in one minute of the subject .
Yoon teaches that respiration rate can be calculated by obtaining an average of inter-peak distances of the respiratory waveform, of the subject, obtained within a predetermined sampling period, the inter-peak distance being a distance between two adjacent peaks of the respiratory waveform; and obtain the estimated values of the respiratory rate of the subject by using the equation of R = 60/tAv, provided that tav second is the average of the inter-peak distances and R is the estimated value of the respiratory rate in one minute of the subject (paragraph 0063). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the system of Halperin in view of Takemi wherein the controller is configured to: obtain an average of inter-peak distances of the respiratory waveform, of the subject, obtained within a predetermined sampling period, the inter-peak distance being a distance between two adjacent peaks of the respiratory waveform; and obtain the estimated values of the respiratory rate of the subject by using the equation of R = 60/tAv, provided that tav second is the average of the inter-peak distances and R is the estimated value of the respiratory rate in one minute of the subject as the substitution of one equation for calculating respiration rate for another would have yielded predictable results to one of ordinary skill. Examiner notes that in view of the previously cited references (i.e. Takemi), the equation R = 60/tAv would be used in all resting periods, including after the shifting to the second resting period. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791